DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

 Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33 recites the phrase “at least one of R1, R2 and R3”. Applicants are advised to amend this phrase to recite “at least one of R1, R2 or R3”.  Appropriate correction is required.

Claim 33 is objected to because of the following informalities:  Claim 33 recites the phrase “A3” which appears to be a typographical error or “A3”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35, 16-20, 22, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 33 recites the limitation “(b) at least one of A1 to A4 represents CR1 to CR4” which renders the scope of the claim scope of the claim confusing given that previously in the claim A1 to A4 are recited as encompassing CR4 to CR7”. Accordingly, it is unclear which definitions for A1 to A4 are being considered in proviso (b) of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Metz et al (WO 2012172482).

Regarding claim 30, Metz et al discloses a charge transport material, i.e. a hole transport material (Page 2 Lines 28-31 and Page 43 Lines 1-3) disclosed as (Page 3 -Formula I):

    PNG
    media_image1.png
    320
    417
    media_image1.png
    Greyscale
,
where M is Ir (Page 3); n is [1-3] (Page 3); m is [0-2] (Page 5); o is [0-2] (Page 6); p is one (1) (Page 5). Y is NR1, where R1 is an aryl group having 6 to 30 carbon atoms (Pages 3-4). Accordingly, the reference encompassed phenyl for R1. A1 to A4 are CR6 to CR9, where R6 to R9 are H (Page 4). R2, R3, and R4 are C1-20 alkyls (Page 4). 
	Accordingly, this compound corresponds to recited Formula (I), i.e.

    PNG
    media_image2.png
    225
    207
    media_image2.png
    Greyscale
,
where R1 to R3 are C1-20 alkyls; A1- to A4 and A1’ to A4’ are CR4 to CR7 and CR4’ to CR7’, respectively, where R4 to R7 and R4’ to R7’ are H. 
From the above, the compound of the reference satisfies condition (i), i.e.. R1 to R3 are not all hydrogen given that R1 to R3 as discussed above are C1-20 alkyls. The compound further satisfies conditions (ii) and (iii) of the claims given that these conditions do not apply when R1 to R3 are all alkyls.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 31, Metz et al teaches all the claim limitations as set forth above. The reference further discloses an organic light emitting device comprising a hole transport layer (disclosed as layer (2)), where the hole transport layer (2)  comprises the disclosed material (Page 43 – Lines 25-31 and Page 44 – Lines 1-8).

Regarding claim 32, Metz et al teaches all the claim limitations as set forth above. Additionally, the reference discloses devices such as stationary visual display units, mobile display units, and illumination units comprising the disclosed organic light emitting device (Page 1 – Lines 5-12).

Claims 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brooks et al (US 2005/0260447).

Regarding claim 33, Brooks et al discloses the following compound ([0084]):

    PNG
    media_image3.png
    413
    379
    media_image3.png
    Greyscale
,
where b is [0-3]. Ring B is a heterocyclic ring exemplified as a pyridine in the following compound ([0069] and [0087]):

    PNG
    media_image4.png
    385
    325
    media_image4.png
    Greyscale
.
In the compound of the reference, the group R1 is a substituted aryl, where “aryl” is exemplified as phenyl as evidenced by rings A and B in the compounds of the reference ([0068]-[0069], [0078], and [0080]). The group Rb is H and is a C1-15 alkyl ([0085] and [0072]). The integer b is [0-3] (Page 15 – Claim 5). The groups Ra1-Ra4 are H (Page 17 – claim 12).
Accordingly, the reference discloses a compound corresponding to recited Formula (II’), i.e.

    PNG
    media_image5.png
    276
    294
    media_image5.png
    Greyscale
,
where two (2) of R1-R3 are H, and the remaining R1 to R3 is an alkyl. Accordingly, the compound of the reference meets proviso (c) of the claims, i.e. one of R1 to R3 is an alkyl. 
Alternatively, the reference discloses that two (2) groups Rb can form a 5- or 6-memebered heteroaryl or aryl ([0085]). The reference exemplifies heteroaryl are including furan ([0079]).  Accordingly, the compound of the reference meets condition (d) of the claims, i.e. R1 to R2 or R2 and R3 fuse to form a furan ring or fuse to form a phenyl ring.
The groups A1 to A4 are CR4 to CR7, where R4 to R7 are H; A1’ to A4’ are CR4’ to CR7’, where R4’ to R7’ are H; the integer n is three (3); and the integer o is zero (0). Alternatively, the reference discloses that 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 34, Brooks et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups R2 and R3 form a 6-membered aryl, i.e. a C6 aromatic ring.

	Regarding claim 35, Brooks et al teaches all the claim limitations as set forth above. From the above, the compound of the reference satisfies condition (i), i.e. R1 to R3 are not all hydrogen given that one of R1 to R3 is a C1-15 alkyl. The compound further satisfies conditions (ii), i.e. R1 and R2 are H and R3 is an alkyl, i.e. not a phenyl group; and condition (iii) of the claims does not apply as R1 is not SiMe3.

Claims 16, 18, 20, 22, 24, 29, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2012/0305894).

Regarding claim 33, Kim et al discloses the following metal carbene compound ([0032] – BB4):

    PNG
    media_image6.png
    385
    504
    media_image6.png
    Greyscale
,
where the integer n is [1-3] ([0016]); R1 is C6-20 aromatic group, e.g. phenyl ([0013]); and R2-R5 are H ([0013]). The reference further discloses the following general formula encompassing the above compound (Abstract):

    PNG
    media_image7.png
    216
    311
    media_image7.png
    Greyscale
,
and discloses that at least one of A1 to A4 is N and the remaining are hydrogen substituted carbon or carbon substituted alkyl. (Abstract). Accordingly, the disclosure of the reference encompasses a compound given by BB4, where the pyridine ring is substituted with an alkyl. 
This compound corresponds to recited Formula (II’), i.e.

    PNG
    media_image5.png
    276
    294
    media_image5.png
    Greyscale
,
where two (2) R1-R3 are H and the remaining of R1-R3 is an alkyl, thereby satisfying proviso (c) of the claims. A1 to A4 are CR4 to CR7, where R4 to R7 are H; A1’ to A4’ are CR4’ to CR7’, where R4’ to R7’ are H; the integer n is three (3); and the integer o is zero (0).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 16, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. an organic electronic device (Abstract). While the reference discloses the compound as a phosphorescent compound  and not a hole transport material, given that the reference discloses the compound as recited in the present claims, it is clear that the compound of the reference necessarily is a hole transport material as recited in the present claims (Abstract).

Regarding claim 18, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device.

Regarding claim 20, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where two (2) of R1, R2, and R3 are H and the remaining of R1 to R3 is an alkyl. The recited groups A1 to A4 are CR4 to CR7, where R4 to R7 are H; A1’ to A4’ are CR4’ to CR7’, where R4’ to R7’ are H.

Regarding claim 22, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited integer n is three (3).

Regarding claim 24, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the device comprises an anode formed from indium tin oxide, i.e. a metal oxide ([0055]). Thus, the reference discloses an organic light emitting device where the metal-carbene compound is employed in combination with a metal oxide as recited in the present claims.

Regarding claim 29, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device is utilized is display devices in vehicles ([0047]), i.e. a stationary or mobile visual display. Alternatively, given that the reference discloses an organic light emitting device, the reference discloses an apparatus comprising illumination units.

Claims 17, 19, and 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2012/0305894) as applied to claims 16, 18, 20, 22, 24, 29, and 33 above, and in view of Tsai et al (US 2005/0258742).

The discussion with respect to Kim et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 17, Kim et al teaches all the claim limitations as set forth above. Additionally, Kim et al discloses that the organic light emitting device comprises a hole transport layer ([0039]). However, the reference does not disclose that the metal carbene compound is present in the hole transport layer as recited in the present claims.
Tsai et al discloses an organic light emitting device comprising metal-carbene complexes  ([0002]). The metal carbene complexes in addition to being used as emissive materials in organic light emitting devices, can be advantageously, because of their improved chemical stability, for other functions in organic light emitting devices such as is hole transport layer ([0078]).
Given that both Kim et al and Tsai et al are drawn to organic light emitting devices comprising metal carbene complexes and hole transport layers, and given that Kim et al does not limit the types of materials utilized in hole transport layer, in light of the particular advantages provided by the use and control of metal-carbene complexes in hole transport layer in organic light emitting devices as taught by Tsai, it would therefore have been obvious to one of ordinary skill in the art to include the metal-carbene complexes disclosed in Kim et al in hole transport layers of organic light emitting devices with a reasonable expectation of success.

Regarding claim 19, Kim et al teaches all the claim limitations as set forth above. Additionally, Kim et al discloses that the organic light emitting device comprises an anode (Figure 1 – layer 132), a cathode (Figure 1 – layer 138), a light emitting layer between the anode and cathode ([0037]-[0038]). The device further comprises a hole transport layer (Figure 1- layer143 and [0039]). However, the reference does not disclose that the carbene compound is present in the hole transport layer as recited in the present claims.
Tsai et al discloses an organic light emitting device comprising metal-carbene complexes  ([0002]). The metal carbene complexes in addition to being used as emissive materials in organic light emitting devices, can be advantageously, because of their improved chemical stability, for other functions in organic light emitting devices such as is hole transport layer ([0078]).
Given that both Kim et al and Tsai et al are drawn to organic light emitting devices comprising metal carbene complexes and hole transport layers, and given that Kim et al does not limit the types of materials utilized in hole transport layer, in light of the particular advantages provided by the use and control of metal-carbene complexes in hole transport layer in organic light emitting devices as taught by Tsai, it would therefore have been obvious to one of ordinary skill in the art to include the metal-carbene complexes disclosed in Kim et al in hole transport layers of organic light emitting devices with a reasonable expectation of success.

Regarding claim 25, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the disclosed compound is a phosphorescent compound present in the light emitting layer ([0037]-[0038]). This compound has an emission maximum in the range of about 430 to about 450 nm, within the recited range of 300 to 500 nm ([0025]).

Regarding claim 26, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the disclosed compound is a phosphorescent compound present in the light emitting layer ([0037]-[0038]).

Regarding claim 27, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses an organic light emitting device comprising the following compound in the emitter layer (Abstract, [0011]-[0012], and [0033] – BB6):

    PNG
    media_image8.png
    312
    390
    media_image8.png
    Greyscale
,
corresponding to recited Formula (IV), where M is Ir, n is three (3) and o is zero (0); A9 is N; A10 is CR10, where R10 is H; A11 is CR11, where R11 is H and A12 is CR12, where R12 is H. The compound comprises two (2) nitrogen atoms in a ring with one (1) carbon atom between the nitrogen atoms as recited in the present claims. The recited group R8 is given by R1 and is C1-6 alkyl ([0035]). In recited Formula (IV) the groups A5-A8 are CR13 to CR16, where R13 to R16 correspond to R2-R5 and are H ([0034]).

Regarding claim 28, Kim et al teaches all the claim limitations as set forth above. 
Additionally, Kim et al discloses that the organic light emitting device further comprises a hole transport layer (Figure 1- layer 143 and [0039]). However, the reference does not disclose that the carbene compound is present in the hole transport layer as recited in the present claims.
Tsai et al discloses an organic light emitting device comprising metal-carbene complexes  ([0002]). The metal carbene complexes in addition to being used as emissive materials in organic light emitting devices, can be advantageously, because of their improved chemical stability, for other functions in organic light emitting devices such as is hole transport layer ([0078]).
Given that both Kim et al and Tsai et al are drawn to organic light emitting devices comprising metal carbene complexes and hole transport layers, and given that Kim et al does not limit the types of materials utilized in hole transport layer, in light of the particular advantages provided by the use and control of metal-carbene complexes in hole transport layer in organic light emitting devices as taught by Tsai, it would therefore have been obvious to one of ordinary skill in the art to include the metal-carbene complexes disclosed in Kim et al in hole transport layers of organic light emitting devices with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 102 rejections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C. 112 rejections set forth in the previous Office Action are withdrawn. Finally, in light of the properly filed terminal disclaimer, filed on 6/30/2022, the obvious-type double patenting as set forth in the previous Office Action is withdraw.

Applicants argue that Metz does not disclose or suggest a compound meeting condition (i) to (iii) in claim 30 as amended. However, as discussed in the 35 U.S.C. 103 rejections set forth above the reference meets provisos (i) to (iii) of the as amended claims.

Applicants argue that Brooks does not teach or suggest the compound recited in claim 33 given that the reference does not teach or suggest a compound meeting one of conditions (a) to (d) in claim 33 as amended. However, as discussed in the rejections set forth above, the reference discloses a compound that meets proviso (c) or (d) of the claims.

Applicants argue that Kim et al does not teach or suggest the compound recited in claim 33 given that the reference does not teach or suggest a compound meeting one of conditions (a) to (d) in claim 33 as amended. However, as discussed in the rejections set forth above, the reference discloses a compound that meets proviso (c) of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767